In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00262-CR


                               DUSTIN LEONHART, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2020-419,166, Honorable William R. Eichman II, Presiding

                                           January 21, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Dustin Leonhart, appeals from the trial court’s order placing him on

deferred adjudication community supervision for two years for the offense of child

endangerment. 1 Now pending before this Court is Appellant’s motion to voluntarily

dismiss his appeal. As required by Rule of Appellate Procedure 42.2(a), the motion to

dismiss is signed by Appellant and his attorney. As no decision of the Court has been


      1   See TEX. PENAL CODE ANN. § 22.041(c), (f) (West 2019) (state jail felony).
delivered, the motion is granted and the appeal is dismissed. No motion for rehearing will

be entertained and our mandate will issue forthwith.


                                                       Per Curiam


Do not publish.